                Case 1:20-cr-00040-BAH Document 126-2 Filed 10/29/20 Page 1 of 2


Julia Coleman

From:                             Reynolds, Brett (CRM) <Brett.Reynolds@usdoj.gov>
Sent:                             Thursday, September 17, 2020 9:13 PM
To:                               Steven McCool
Cc:                               Yasmin Perez Ortiz; Julia Coleman; Naseef, Kate (CRM); Sahni, Kaitlin (CRM)
Subject:                          RE: US v. Gonzalez


Steve,

Any alleged transactions or dealings of the United States Embassy in Mexico are neither relevant nor material to the
charges in the Superseding Indictment nor any plausible defense in this case, so as a matter of Rule 16, any such
information would not be discoverable. That said, the government is not in possession of any information suggesting
that the United States Embassy willfully engaged in transactions or dealings with Operadora Los Famosos, S.A. de C.V.,
d/b/a Kenzo Sushi, that violated the Foreign Narcotics Kingpin Designation Act.

Among other things, I note that the document to which you refer appears to be dated prior to the designation by OFAC
of Operadora Los Famosos.

Brett

Brett C. Reynolds
Trial Attorney
Narcotic and Dangerous Drug Section
U.S. Department of Justice, Criminal Division
145 N Street NE, 2nd Floor East
Washington, D.C. 20530
(202) 598‐2950 (office)
(202) 774‐7076 (mobile)
brett.reynolds@usdoj.gov




From: Steven McCool <smccool@mccoollawpllc.com>
Sent: Thursday, September 17, 2020 10:11 AM
To: Reynolds, Brett (CRM) <Brett.Reynolds@CRM.USDOJ.GOV>
Cc: Yasmin Perez Ortiz <yperez@mccoollawpllc.com>; Julia Coleman <jcoleman@mccoollawpllc.com>
Subject: US v. Gonzalez

Brett –

Please see the attached correspondence.

Best regards,

Steven




                                                           1
                                                                                               EXHIBIT 2
                Case 1:20-cr-00040-BAH Document 126-2 Filed 10/29/20 Page 2 of 2




Website | V‐Card



1776 K Street, N.W., Suite 200
Washington, D.C. 20006
Mobile: 202‐680‐2440
Telephone: 202‐450‐3370
Facsimile: 202‐450‐3346

This e‐mail is confidential and may well be legally privileged. If you have received it in error, you are on notice
of its status. Please notify us immediately by reply e‐mail and then delete this message from your system.
Please do not copy it or use it for any purposes, or disclose its contents to any other person. To do so could
violate state and Federal privacy laws. Thank you for your cooperation. Please contact Steven McCool at 202‐
680‐2440 or e‐mail smccool@mccoollawpllc.com if you need assistance.




                                                          2
